Citation Nr: 1713985	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-24 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

	
Entitlement to higher initial ratings in excess of 30 percent from June 24, 2010, and 50 percent from September 30, 2015, for bilateral pes planus, bilateral hallux rigidus and degenerative arthritis of the right foot (bilateral foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1975 to March 1979. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been reviewed.

In February 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.  

While the appeal was in remand status, the RO granted the Veteran's bilateral foot disorder a 50 percent rating effective September 30, 2015.  Therefore, the Board has characterized the issues on appeal as they appear above.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Since issuance of the March 2016 supplemental statement of the case additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in March 2016 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2016).  



FINDINGS OF FACT

1.  From June 24, 2010, to September 30, 2015, the preponderance of the evidence is against a finding that the Veteran's bilateral foot disorder was manifested by adverse symptomatology that equated to severe pes planus because it was not manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances. 

2.  The Veteran has been in receipt of the maximum available schedular rating for his bilateral foot disorder since September 30, 2015 and the most probative evidence of record shows that it does not cause marked interference with employment or required frequent periods of hospitalization rendering impractical the use of the regular schedular standards at any time during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a bilateral foot disorder were not met at any time from June 24, 2010, to September 30, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a rating in excess of 50 percent for bilateral foot disorder have not been met at any time from September 30, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral foot disorder.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for higher evaluations.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records, his private treatment records, and his records from Detroit VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with VA examinations in September 2010, February 2012, and February 2016.  The Board finds that the examinations are adequate to adjudicate the claim and the last exam substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and severity of his current disability. Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  
In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran asserts that his service-connected bilateral foot disorder warrants higher evaluations at all times during the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As explained above, the Veteran's bilateral foot disorder is rated as 30 percent disabling from June 24, 2010, and 50 percent disabling from September 30, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5276, a 10 percent rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet. A 20 percent rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities. A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.

I.  From June 24, 2010, to September 30, 2015

With the above criteria in mind, the Board will consider if the Veteran met the criteria for a rating in excess of 30 percent for his bilateral pes planus, bilateral hallux rigidus and degenerative arthritis of the right foot at any time from June 24, 2010, to September 30, 2015.

In this regard, at the September 2010 VA examination x-rays confirmed hallux valgus deformity of the great toe and mild degenerative changes right foot.  The examination also showed Achilles alignment was normal with both weight bearing and non-weight bearing and no spasms were shown. Additionally, there was no forefoot malalignment shown and no pronation was shown.   Moreover, the location of weight bearing line is over the great toe and there was no arch present on both weight bearing and non-weight bearing.  Furthermore, the examiner noted that there was pain on manipulation and the examination showed midfoot alignment is not correctable by manipulation.  Lastly, there was objective evidence of painful motion and tenderness for all motions.  The examination showed the Veteran had pain (while standing, while walking, at rest), swelling (while standing, while walking, at rest), redness (while standing, while walking, at rest), stiffness (while standing, while walking, at rest), fatigability (while standing, while walking), and lack of endurance (while standing, while walking).  Based on the above, an evaluation of 30 percent was assigned from June 24, 2010.

Subsequently, the Veteran was given another VA examination in February 2012. During this examination, the examiner noted that the Veteran had no inward bowing of the Achilles tendon and there was no inward displacement or severe spasm of the Achilles tendon.  In addition, there was no marked pronation of either foot nor was there objective evidence of any marked deformity of the Veteran's feet.  Moreover, it was noted that the Veteran's symptoms were relieved by arch supports. Furthermore, the weight bearing line was over the great toe and there was a decreased arch height on both feet.  Lastly, it was noted that the Veteran had pain and swelling in both feet but, he did not have extreme tenderness of the plantar surface in either foot.  Therefore, the results of the examination demonstrated that the Veteran's current disability still resembled the criteria for a 30 percent rating. 

Additionally, the Board notes that the Veteran's treatment records periodically document his complaints and treatment for the bilateral foot disorder.  

When seen in July 2010, it was noted that the Veteran had no significant swelling, but did have pain with applied pressure to the plantar heel area.  The doctor also added that lateral compression of the heel also caused discomfort bilaterally and there was some tenderness with direct pressure.  Another record from August 2010 demonstrated that the Veteran had tenderness on palpation on the plantar aspect of the bilateral feet and the movements of flexion and extension of the feet are within normal limits.  Lastly, an examination from June 2011 indicated that there were no signs of any edema.  The doctor went on to add that the patient has pes planus bilaterally with mild hallux valgus deformity, worse on the right compared to the left.  The doctor further opined that the Veteran's flattening of the foot to pronation is more excessive on the left than the right.  Finally, the doctor stated that the patient has some tenderness on applied pressure to the plantar arch bilaterally and the pain level was about a 5/10.  Lastly, no spasm in the arch was reproducible at the time of this visit. 

The Board notes that while treatment records document the Veteran's periodic complaints and treatment for his disability, these treatment records do not show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Next, the Board notes that treatment records and VA examinations document the Veteran having problems with bilateral pes planus and experiencing pain and swelling on use.  However, the Board nonetheless finds that the preponderance of the evidence is against finding that the Veteran's bilateral foot disorder meets the criteria for an increased rating because the treatment records and VA examinations were negative for competent and credible evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation not improved by orthopedic shoes or appliances.  In fact, the September 2010 and February 2012 VA examiners specifically opined that the Veteran's bilateral foot disorder was not manifested by a marked inward displacement and severe spasm of the Achilles tendon on manipulation, there were no indications of marked pronation, and he did not have extreme tenderness of the plantar surface in either foot.  These medical opinions are also not contradicted by any other medical evidence of record.  See Colvin, supra.

Moreover, the Board has examined the Veteran's lay statements regarding the various problems he has had with his feet.  The Veteran reported having swelling in his feet, foot pain, tenderness, tingling, and numbness in his feet and the Board acknowledges that he is competent to report his observable symptoms.  See Davidson, supra.  However, the Board finds that the VA examiners' opinions are the most probative evidence with regard to evaluating the severity of the Veteran's disability during this time period because the VA examiners have greater medical training.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

Therefore, after careful review of the record, the Board finds that the most probative evidence of record does not show that the Veteran's symptomatology met the criteria for a higher rating during this time period.  Accordingly, a rating in excess of 30 percent for the Veteran's bilateral foot disorder under Diagnostic Code 5276 must be denied.  38 C.F.R. § 4.71a.  This is true at all times from June 24, 2010, to September 30, 2015 and therefore the Board need not consider staged ratings.  See Hart, supra.


II.  From September 30, 2015.

The Veteran's bilateral foot disorder is rated as 50 percent disabling from September 30, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.   

Under the version of Diagnostic Code 5276, the maximum disability award for bilateral pes planus is 50 percent.  Accordingly, because the Veteran has already been assigned the highest rating possible under Diagnostic Code 5276, an increased rating cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).  

III.  Other Considerations 

The Board will next consider if the Veteran's bilateral foot disorder is manifested by adverse symptomatology that allows separate compensable ratings for each foot and/or a higher evaluation under another Diagnostic Code at any time during the pendency of the appeal.

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

With the above criteria in mind, the Board notes that Diagnostic Code 5276 pertains specifically to the disability at issue - bilateral pes planus.  The Board acknowledges that the Veteran has received other diagnoses that have been medically linked to his bilateral pes planus, however a separate evaluation cannot be assigned as the symptoms overlap with each other and the evaluation of the same manifestation under different diagnoses are to be avoided according to 38 CFR §4.14 (2016).  

As to a separate or a higher rating for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016), the Board notes that Diagnostic Code 5284 is used to rate a foot disability when a claimant has suffered an injury to the feet.  In the current appeal, the Veteran's service connected disability does not arise out of a foot injury but instead was awarded to him because the Veteran was treated for this disability while in service.  As such, the Board finds that the Veteran's service-connected bilateral foot disorder is not ratable under Diagnostic Code 5284.  See Butts, 5 Vet. App. at 538.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Hart.  In addition, the highest rating available under this Code is 30 percent, and the Veteran is already in receipt of at least a 30 percent rating during the entire period on appeal.

Likewise, the Board finds that a separate rating is not warranted for the Veteran's right foot arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016) even taking into account 38 C.F.R. § 4.59 (2016) and the Court's holding in Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board has reached this conclusion because a separate 10 percent rating under Diagnostic Code 5003 would compensate the Veteran twice for the foot pain and tenderness that is already specifically contemplated under Diagnostic Code 5276 and would therefore violate the rule against pyramiding.  See 38 CFR §4.14.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Hart.  The Board further finds that Burton was meant to address the situation where the Veteran was not currently in receipt of a compensable rating for his disability and 38 C.F.R. § 4.59 was being considered for the purpose of providing the Veteran with a minimum rating available under the applicable rating criteria.  However, here, the Veteran is already receiving more than the minimum rating available for the entire time period on appeal.

Lastly, the Board finds that increased or separate ratings are not available under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5276, 5279, 5280, 5281, 5282, and/or 5283 (2016).  In this regard, the Board notes that the Veteran is already receiving the maximum rating possible for toe/foot disabilities at all times during the pendency of the claims on appeal under Diagnostic Codes 5277, 5279, 5280, and 5281 (2014).  The Veteran is also not shown to have claw foot, hammer toes, and/or malunion or nonunion of the tarsal or metatarsal bones at any time during the pendency of the appeal and in the absence of such diagnoses, the Board will not rate his foot disability under these Diagnostic Codes.  See VA examinations dated in September 2010 and February 2012; Butts, supra.  This is true at all times during the pendency of the claims on appeal and therefore the Board need not consider staged ratings.  See Hart.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show an exceptional disability picture that renders the available schedular criteria in adequate for rating purposes.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his bilateral foot disorder acting alone or in conjunction with his other service-connected disability (i.e., tinnitus) prevents gainful employment.


ORDER

An initial rating in excess of 30 percent for a bilateral foot disorder from June 24, 2010, to September 30, 2015, is denied. 

An initial rating in excess of 50 percent for a bilateral foot disorder from September 30, 2015, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


